DETAILED ACTION
This action is responsive to the amendment filed on 6/13/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 are indefinite as to the nature of the operation disclosed in claims 5 and 15 in relation to claims 1 and 11 on which the claims are respectively dependent on. While claims 1 and 11 as amended recite that the operation (‘first operation’ for claim 5 and ‘the operation’ for claim 11) are to be received from a host device, claims 5 and 15 recite that the corresponding operation may comprise an internal memory operation. The examiner further notes that the pertinent paragraphs of the specification (paragraph 54 and 85; also see fig. 1 showing NVM 110 and Host Device 104) appear to indicate that the internal operation may be an operation internal to the NVM that is distinct from an operation that “may be a request from a host device” (specification, para. 85).
Claim 11 is indefinite and unclear with respect to the performance parameter of the operation received from a host device. While claim 11 recites that the operation is configured to be performed independent of the first die, another limitation of the claim also recites performing the operation “in response to the determination that the first die is in the EH mode.” Under the broadest reasonable interpretation, where the first die’s condition may serve as the operation’s triggering condition, the operation’s performance may be interpreted to be dependent on the first die rather than independent. Specifically, while the operation’s configuration specifies that the operation is to be performed independent of the first die, the actual performance of the operation is contradictory to the recited configuration because the performance of the operation is based on the condition of the fist die.
Claims 12-14 and 16 are rejected for being dependent on a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 10114690 B2, hereinafter Shah) in view of No (US 20190220229 A1, hereinafter No)
As per claim 1:
A storage device, comprising: a plurality of dies, each die including at least a block of memory; and a controller configured to [Shah teaches a memory system (storage device) containing a memory controller and a plurality of memory chip or memory die (col. 9, lines 23-30; see fig. 2A) as well as memory blocks (col. 9, lines 44-47)]: execute the first operation in response to a determination that the second die of the plurality of dies being in an exception state, the first die being different from the second die; and [Shah teaches executing one of a configuration write operation (first operation) or a memory operation (second operation) on a die (col. 18, lines 53-67); Shah teaches a controller performing a status check on whether any of the die has experienced a predetermined unwanted event (determination of being in exception state) by checking whether a response received from the die satisfies a predetermined status criteria (col. 6, lines 24-28; col. 6, line 64-col. 7, line 7), where the die experiencing the unwanted event corresponds to the second die; Shah teaches, in response to determining a die has experienced a predetermined unwanted event by receiving an unsatisfactory status response, performing the configuration write operation on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where one of the plurality of dies that is not the second die may correspond to the first die and where the location of the configuration write may comprise the first block.] refrain from executing the second operation while the second die is in the exception state. [Shah teaches, in response to determining a die (second die) has experienced an unwanted event by receiving an unsatisfactory status response, performing a configuration write operation (first operation) on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where the controller would otherwise perform a memory operation (second operation) (col. 18, lines 53-63).]
Shah does not explicitly disclose, but No teaches:
receive, from a host device, a first operation configured to be executed via a first block of a first die of the first plurality of dies; receive, from the host device, a second operation configured to be executed via a second block of a second die of the first plurality of dies; [No teaches a controller storing data in response to host request, where the controller may store ‘general data’ and metadata in their corresponding regions (para. 26, line 1 – para. 27, line 10), where the different regions may correspond to different chips (dies) (para. 33, line 1-19), where the writes corresponding to the metadata may correspond to first operation and the writes corresponding to general data may correspond to second operation; Shah specifies that memory chips may comprise memory blocks (col. 10, lines 35-38)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah with No’s disclosures directed towards storing general data and metadata in separate dies. Doing so would allow for performance improvement by preventing unnecessarily data accesses. (No: para. 39, lines 1-7)

As per claim 11:
A storage device, comprising: a plurality of dies, each die including at least a block of memory; and a controller configured to [Shah teaches a memory system (storage device) containing a memory controller and a plurality of memory chip or memory die (col. 9, lines 23-30; see fig. 2A) as well as memory blocks (col. 9, lines 44-47).]: determine that a first die of the plurality of dies is configured in an exception handling (EH) mode [Shah teaches a controller performing a status check on whether any of the die has experienced a predetermined unwanted event (being in exception handling mode) by checking whether a response received from the die satisfies a predetermined status criteria (col. 6, lines 24-28; col. 6, line 64-col. 7, line 7), where the die experiencing the predetermined unwanted event corresponds to the first die.]; perform the operation in a block of a second die in response to the determination that the first die is in the EH mode [Shah teaches executing (selecting and performing) one of a memory operation or a configuration write operation on the plurality of die (col. 18, lines 53-67); Shah teaches, in response to determining a die has experienced an unwanted event by receiving an unsatisfactory status response, performing the configuration write operation on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2)].  
Shah does not explicitly disclose, but No discloses:
receive, from a host device, an operation configured to be performed independent of the first die; and [No teaches a controller storing data in response to host request, where the controller may store ‘general data’ and metadata in their corresponding regions (para. 26, line 1 – para. 27, line 10), where the different regions may correspond to different chips (dies) (para. 33, line 1-19), where the metadata write (the operation) involves write of data involved in controlling the semiconductor similar to Shah’s configuration write operation (No: para. 27, lines 6-8; Shah: col. 15, lines 11-40), and where No’s region pertaining to metadata may comprise a single chip (para. 33, lines 13-14) that is accessed separately from the other regions (para. 36, lines 1-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah with No’s disclosures directed towards storing general data and metadata in separate dies, where the metadata is stored in a separately accessed die. Doing so would allow for performance improvement by preventing unnecessarily data accesses. (No: para. 39, lines 1-7)

As per claim 16, Shah in view of No teaches all the limitations of claim 11 as shown above and further teaches:
wherein the operation is a first operation, and wherein the controller is further configured to: refrain from selecting a second operation in response to determination of at least one of: the second operation as corresponding to the first die, or the second operation as being configured for further EH upon failure of the second operation, [Shah teaches refraining selecting another operation that corresponds to the first die, where the other operation may correspond to a second operation: Shah teaches a controller performing a status check on whether any of the die has experienced a predetermined unwanted event (being in exception handling mode) by checking whether a response received from the die satisfies a predetermined status criteria (col. 6, lines 24-28; col. 6, line 64-col. 7, line 7); Shah teaches, in response to determining a die (first die) has experienced an unwanted event by receiving an unsatisfactory status response, performing a configuration write operation (first operation) on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where the controller would otherwise perform a memory operation (second operation) (col. 18, lines 53-63), where the first die also necessarily comprises a die where the memory operation (second operation) is refrained from being executed and where the memory operation (second operation) is necessarily refrained from being executed on the basis of having been scheduled for the first die.] wherein the selection of the first operation is based on the refraining from selecting the second operation. [Shah teaches executing one of a memory operation (second  operation) or configuration write operation (col. 18, lines 53-67); Shah teaches, in response to determining a die has experienced an unwanted event by receiving an unsatisfactory status response, performing the configuration write operation (first operation) instead of the memory operation (second operation) on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where the controller would otherwise have performed a memory operation (col. 18, lines 53-63), where the selection of the configuration write operation is therefore based on refraining from selecting the memory operation.]

Claims 2-5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of No in view of Volpe et al. (US 10459662 B1, hereinafter Volpe) 
As per claim 2, Shah in view of No teaches all the limitations of claim 1 as shown above. Shah in view of No does not explicitly disclose, but Volpe discloses:
wherein the controller is further configured to: determine that the first operation is configured to be rescheduled without exception handling if the execution of the first operation fails [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location corresponds to rescheduling without exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling))], wherein the determination of the first operation is further based on the determination that the first operation is configured to be rescheduled without exception handling if the execution of the first operation fails. [Where Volpe’s operation teaches rewriting to the same location depending on the type of failure (rescheduling without exception handling) (col. 12, lines 4-17), where the type of operation failure determines whether the write operation may or may not be performed without exception handling (col. 11, line 51-col. 12, line 14), where the operation is therefore capable of being repeated without exception based on the determination of the type of failure encountered.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah in view of No with Volpe’s disclosures directed towards an operation that can be repeated on failure without changing the target location on basis of the failure type. Doing so would allow for improved performance of a memory device by “improv[ing] the speed of accessing and managing non-volatile memory” (Volpe: col. 1, lines 20-22).
Therefore, it would have been obvious to combine Shah in view of No and Volpe for the benefit of obtaining the above specified limitations.

As per claim 3, Shah in view of No in view of Volpe teaches all the limitations of claim 2 as shown above and further teaches:
wherein the controller is further configured to: store information preventing generation of an exception if the execution of the first operation fails. [Volpe teaches that a controller may write (store) migration status information indicating success or failure of a migration operation (col. 11, lines 53-56), where the migration status information may indicate the different types of failure (col. 11, lines 57-60; col. 12, lines 4-6), and where Volpe’s write operation being configured to be repeated without exception handling in response to a certain type of failure (see the rejection in claim 2 above) may necessarily perform as such if the failure type indicated by the migration status information corresponds to the type for which the operation is configured to be repeated without exception handling.]

As per claim 4, Shah in view of No in view of Volpe teaches all the limitations of claim 3 as shown above and further teaches:
wherein the controller is further configured to: determine the execution of the first operation failed; refrain from generating the exception in response to the determination the execution of the first operation failed based on the information preventing generation of the exception; and reschedule the first operation for another execution. [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location comprises rescheduling without exception (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)); where Volpe’s operation rewriting to the same location in response to certain types of failures is necessarily configured to be rescheduled without exception handling (changing the write location); Volpe teaches that a controller may write (store) migration status information indicating success or failure of a migration operation (col. 11, lines 53-56), where the migration status information may indicate the different types of failure (col. 11, lines 57-60; col. 12, lines 4-6), and where Volpe’s write operation being configured to be repeated without exception handling in response to certain type of failure may necessarily perform as such if the failure type in the migration status information corresponds to the type for which the operation is configured to repeat the operation without exception handling.]

As per claim 5, Shah in view of No teaches all the limitations of claim 1 as shown above. Shah in view of No does not explicitly disclose, but Volpe discloses:
wherein the first operation is configured to be rescheduled without generating an exception if execution of the first operation fails, and wherein the first operation comprises one of a read operation, an internal memory operation, or another operation. [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location corresponds to rescheduling without exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)), where Volpe’s write operation may correspond to ‘another operation’ recited in the claim.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah in view of No with Volpe’s disclosures directed towards an operation that can be repeated on failure without changing the target location. Doing so would allow for improved performance of a memory device by “improv[ing] the speed of accessing and managing non-volatile memory” (Volpe: col. 1, lines 20-22).
Therefore, it would have been obvious to combine Shah in view of No and Volpe for the benefit of obtaining the above specified limitations.

As per claim 12, Shah in view of No teaches all the limitations of claim 11 as shown above. Shah in view of No further teaches:
wherein the selection of the operation is based on the operation being configurable to be reissued without associated EH upon unsuccessful performance of the first operation and based on the operation corresponding to the second die. [Shah teaches, in response to determining a die (first die) has experienced a predetermined unwanted event by receiving an unsatisfactory status response, performing a configuration write operation on all of the die, where second die may correspond to one of the dies where the configuration write operation will be performed (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2); No teaches a metadata write that (para. 27, lines 6-8; para. 26, line 1 – para. 27, line 10) directed to a metadata region comprising a separately accessed die. (para. 33, line 1-19; para. 33, lines 13-14; para. 36, lines 1-10)]
Shah in view of No does not explicitly disclose, but Volpe discloses:
wherein the operation is configurable to be reissued without associated EH upon unsuccessful performance of the first operation and based on the operation corresponding to the second die. [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location corresponds to rescheduling without exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)), where whether write operation may repeat the operation to the same or different address on the basis of a status information in a register (col. 11, line 57-col. 12, line 22), where the write operation being repeated in the same location, rather than a different location, due to the status information may correspond to being configured.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah in view of No with Volpe’s disclosures directed towards an operation that can be repeated on failure without changing the target location on the basis of a register status. Doing so would allow for improved performance of a memory device by “improv[ing] the speed of accessing and managing non-volatile memory” (Volpe: col. 1, lines 20-22).

As per claim 13, Shah in view of No in view of Volpe teaches all the limitations of claim 12 as shown above and further teaches:
wherein the operation is associated with metadata indicating associated EH is to be suppressed upon the unsuccessful performance of the operation. [Volpe teaches that its failed write operation may be repeated on the same or different location on basis of a status information in a register (col. 11, line 57-col. 12, line 22), where the status information indicative of performing the write operation in the same location may correspond to the metadata (col. 12, lines 4-23).]

As per claim 15, Shah in view of No teaches all the limitations of claim 11 as shown above. Shah in view of No does not explicitly disclose, but Volpe teaches:
wherein the operation is configured to be rescheduled without generating an exception if execution of the operation fails, and wherein the operation comprises at least one of a read request associated with a host device, an internally issued memory operation, or another operation. [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location corresponds to rescheduling without exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)), where Volpe’s write operation may correspond to ‘another operation’ recited in the claim.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Shah in view of No with Volpe’s disclosures directed towards an operation that can be repeated on failure without changing the target location. Doing so would allow for improved performance of a memory device by “improv[ing] the speed of accessing and managing non-volatile memory” (Volpe: col. 1, lines 20-22).
Therefore, it would have been obvious to combine Shah in view of No and Volpe for the benefit of obtaining the above specified limitations.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of No in view of Hsu et al. (US 20160202914 A1, hereinafter Hsu)
As per claim 6, Shah in view of No discloses all the limitations of claim 1 as shown above and further discloses:
wherein the controller is further configured to: select a second operation for execution from a first queue of pending operations [Shah teaches that a controller may schedule future memory operations to perform on its die (col. 3, line 58-col. 4, line 10), where one of the future operations scheduled may correspond to the second operation]; and determine to refrain from executing the second operation in response to the second die being in the exception state, wherein the first operation is determined for the execution based on the determination to refrain from executing the second operation. [Shah teaches a controller performing a status check on whether any of the die has experienced an unwanted event (being in exception state) by checking whether a response received from the die satisfies a predetermined status criteria (col. 6, lines 24-28; col. 6, line 64-col. 7, line 7); Shah teaches, in response to determining a die (second die) has experienced an unwanted event by receiving an unsatisfactory status response, performing a configuration write operation (first operation) on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where the controller would otherwise perform a memory operation (second operation) (col. 18,lines 53-63) and the determination for executing the configuration write operation (first operation) is therefore necessarily based on not performing the memory operation (second operation).]
Shah in view of No does not explicitly disclose, but Hsu discloses:
wherein the controller is further configured to: select a second operation for execution from a first queue of pending operations; [Hsu teaches a plurality of command queues, where each command queue is associated with a respective die. (para. 51, lines 1-5), where each queue holds commands that are scheduled to be executed on their respective die (para. 64, lines 9-19; para. 67, lines 1-4), where a queue associated with the die in an exception state may correspond to the first queue
Shah in view of No and Hsu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Shah in view of No and Hsu, to modify the disclosures by Shah in view of No to include disclosures by Hsu since both Shah and Hsu teach data storage. Therefore, it would be applying a known technique (maintaining a command queue corresponding to each die) to a known device (a memory controller that sends operation commands to each die) ready for improvement to yield predictable results (memory controller that maintains a command queue for sending commands to a plurality of die corresponding to each queue to better organize the order commands to be executed on each die). (See MPEP 2143)
Therefore, it would have been obvious to combine Shah, No, and Hsu for the benefit of creating a method to obtain the above specified limitations.

As per claim 7, Shah in view of No in view of Hsu teaches all the limitations of claim 6 as shown above and further teaches:
wherein the second operation is selected for execution in a second block of the second die [Shah teaches that a controller may schedule future memory operations to perform on its die (col. 3, line 58-col. 4, line 10), where one of the future operations scheduled for the second die may correspond to the second operation], and the determination to refrain from executing the second operation is based on the second operation being selected for execution in the second block of the second die. [Shah teaches a controller performing a status check on whether any of the die has experienced a predetermined unwanted event (being in exception state) by checking whether a response received from the die satisfies a predetermined status criteria (col. 6, lines 24-28; col. 6, line 64-col. 7, line 7); Shah teaches, in response to determining a die (second die) has experienced an unwanted event by receiving an unsatisfactory status response, performing a configuration write operation (first operation) on all of the die (col. 18, lines 6-7; col. 18, line 64 – col. 19, line 2), where the controller would otherwise perform a memory operation (second operation) (col. 18, lines 53-63), where the second die also necessarily comprises a die where the memory operation (second operation) is refrained from being executed and where the second operation is necessarily refrained from being executed on the basis of having been scheduled for the second die.]

As per claim 9, Shah in view of No in view of Hsu teaches all the limitations of claim 6 as shown above and further teaches:
wherein the second operation is in the first queue at a position that is earlier than a position of the first operation in a second queue of pending operations. [Hsu teaches a plurality of command queues, where each command queue is associated with a respective die (para. 51, lines 1-5), where each queue holds commands that are scheduled to be executed on their respective die (para. 64, lines 9-19; para. 67, lines 1-4), where a queue associated with the die in an exception state may correspond to the first queue and a queue associated with another die not in an exception state may correspond to the second queue; Hsu further teaches delaying the execution of a command (second operation) in event of an error, where, when a command in the first queue fails to execute, the physical status pin of the related die is maintained at busy level to allow signaling of an error event (exception state) and executing the next command in the queue (second operation) only after the status has been cleared (para. 66, lines 4-19), where the second operation scheduled to be executed on the die in exemption state may thereby be refrained from being executed while the first operation in a second queue associated with a first die not in exemption state may be executed even if the first operation is in a later position in the second queue compared to the second operation’s position in the first queue.]
Shah in view of No and Hsu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Shah in view of No and Hsu, to modify the disclosures by Shah in view of No in view of Hsu to include additional disclosures by Hsu since both Shah in view of No and Hsu teach data storage. Therefore, it would be applying a known technique (maintaining a command queue corresponding to each die, where a command is refrained from being executed if the die is in exception state) to a known device (a memory controller that sends operation commands to each die) ready for improvement to yield predictable results (memory controller that maintains a command queue for sending commands to a plurality of die, where a command is refrained from being applied to a die if the die is in exception state, to allow for more efficient pipelining of applying commands to the plurality of dies). (See MPEP 2143)
Therefore, it would have been obvious to combine Shah, No, and Hsu for the benefit of creating a method to obtain the above specified limitations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of No in view of Motwani (US 20180189140 A1, hereinafter Motwani)
As per claim 10, Shah in view of No teaches all the limitations of claim 1 as shown above. While Shah in view of No discloses performing repair operation on the die in an exception state, it does not explicitly disclose the repair operation comprising an operation specified in claim. However, Motwani discloses:
wherein when the second die is in the exception state, at least one of relocation of data stored in the second die, a low-density parity- check (LDPC) associated with the data, an XOR parity check associated with the data, or another error correction code (ECC) operation associated with the data is performed. [Motwani teaches performing low density parity check on a memory die (para. 63, lines 1-9). Shah teaches sending a repair command to a die that has experienced a predetermined unwanted event (col. 2, line 66-col.3, line 6)]
Shah in view of No and Motwani are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Shah in view of No and Motwani, to modify the disclosures by Shah in view of No to include disclosures by Motwani since both Shah in view of No and Motwani teach data storage in and error correction. Therefore, it would be applying a known technique (performing low density parity check on a memory die) to a known device (memory device receiving that sends a repair command to a die experiencing a predetermined unwanted event) ready for improvement to yield predictable results (memory device receiving that sends a repair command specifically comprising a low density parity check to a die experiencing a predetermined unwanted event for more predictable error correction results). (See MPEP 2143)
Therefore, it would have been obvious to combine Shah, No, and Motwani for the benefit of creating a method to obtain the above specified limitations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of No in view of Vankayala (US 20210286739 A1, hereinafter Vankayala)
As per claim 14, Shah in view No in view of Volpe teaches all the limitations of claim 13 as shown above and further teaches:
wherein the controller is further configured to: suppress the associated EH based on the metadata in response to unsuccessful performance of the operation: and [Volpe teaches repeating a write operation with or without changing the write location depending on the type of failure encountered, where repeating the write operation without changing the write location corresponds to rescheduling without exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)), where whether write operation may repeat the operation to the same or different address on the basis of a status information in a register (col. 11, line 57-col. 12, line 22), where the status information may correspond to metadata.]
Shah in view of No in view of Volpe does not explicitly disclose, but Vankayala discloses:
reissue the operation when the first die is configured in the EH mode. [Vankayala teaches, upon a die experiencing failure of a write operation (exception handling mode), reissuing the write operation.  (para. 30, lines 22-28)]
Shah, No, Volpe, and Vankayala are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Shah, No, Volpe, and Vankayala, to modify the disclosures by Shah in view of No in view of Volpe include disclosures by Vankayala since they both teach data storage. Therefore, it would be applying a known technique (performing a repeatable operation even if another preceding repeatable operation’s exception state has not been resolved) to a known device (memory device configured to reissue an operation when the corresponding die experiences an operation failure) ready for improvement to yield predictable results (memory device configured to reissue an operation when the corresponding die experiences an operation failure even if the previous error has not been resolved in order to allow for more efficient pipelining). (See MPEP 2143)
Therefore, it would have been obvious to combine Shah, No, Volpe, and Vankayala for the benefit of creating a method to obtain the above specified limitations.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20210287751 A1, hereinafter Oh) in view of Brazis et al. (US20050273552, hereinafter Brazis)
As per claim 17, Oh teaches:
A storage device, comprising: a plurality of dies, each die including a block of memory; and a controller configured to: [Oh teaches a memory device comprising chips (dies) with memory blocks and a controller for operating the memory device (para. 36, line 1- para. 37, line 9)] determine that an operation is configurable for execution without triggering exception handling in response to a failure of the operation to execute; [Oh teaches an optimum read voltage retry operation following a read failure, where, if the optimum read voltage retry operation also fails, the operation may be repeated instead of performing soft decoding (exception handling) if the chip (die) address used for the operation is different from the chip (die) address of the read failure (para. 71, line 1- para. 72, line 16; para. 139, line 1 – para. 143, line 6), where determining to whether repeat the operation or to perform soft decoding (exception handling) necessarily requires a determination that the operation is configurable to be executed with or without exception handling.] and execute the operation in a first block of a first die of the plurality of dies based on: (i)  a second die of the plurality of dies being in an …, and (ii)  the determination that the operation is configurable for execution without the exception handling. [Oh teaches an optimum read voltage retry operation following a read failure, where, if the optimum read voltage retry operation also fails, the operation may be repeated instead of performing soft decoding (exception handling) if the chip (die) address used for the operation (first die) is different from the chip (die) address of the read failure (second die) (para. 71, line 1- para. 72, line 16; para. 139, line 1 – para. 143, line 6), where determining to repeat the operation or to perform soft decoding (exception handling) necessarily requires a determination that the operation is configurable to be executed with or without exception handling.]
Oh teaches eliminating from consideration the die associated with a previously failed read operation when repeating the optimum read voltage retry operation. While this may correspond to the associated die being considered as being in an exception state, Brazis teaches a more explicit disclosure for associating a read failure with a die’s exception state.
… exception state… [Brazis teaches marking a die as a bad die following an unsuccessful read operation]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Oh with Brazis’s disclosures directed towards marking a die as bad die following a read failure. Doing so would allow for improved memory storage performance by providing “more efficient read/write operations, and to better protect[ing] data written to solid-state memory”. (Brazis: 0008)

As per claim 18, Oh in view of Brazis teaches all the limitations of claim 17 as shown above and further teaches:
wherein the controller is further configured to: determine the operation is not scheduled for execution in a second block of the second die, wherein the execution of the first operation is further based on the determination that the operation is not scheduled for execution in the second block. [Oh teaches repeating the optimum read voltage retry operation if the chip (die) associated with the operation (first die) is different from the chip (die) experiencing the previous read failure (second die), whereas, otherwise, the soft decoding operation would be performed instead of the optimum read voltage retry operation (para. 71, line 1- para. 72, line 16; para. 139, line 1 – para. 143, line 6), where repeating the optimum read voltage retry operation is necessarily based on the operation not being scheduled for a block in the die experiencing the read failure (second die).]

As per claim 20, Oh in view of Brazis teaches all the limitations of claim 17 as shown above and further teaches:
wherein the operation is configured to be rescheduled without generating an exception if execution of the operation fails, and wherein the operation comprises one of a read operation, an internal memory operation, or another operation. [Oh teaches optimum read voltage retry operation that can be repeated instead of soft decoding (exception) (para. 71, line 1- para. 72, line 16; para. 139, line 1 – para. 143, line 6), where the optimum read voltage retry operation can correspond to a read operation (see para. 139, lines 1-9 stating the optimum read voltage retry operation involves performing reads with the optimum voltage) or another operation recited in the claim.]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Brazis in view of Volpe
As per claim 19, Oh in view of Brazis teaches all the limitations of claim 17 as shown above and further teaches:
wherein the controller is further configured to: configure the operation for execution without the exception handling; and [Oh teaches an optimum read voltage retry operation that can be repeated instead of performing soft decoding (exception handling) (para. 71, line 1- para. 72, line 16; para. 139, line 1 – para. 143, line 6), where determining to whether repeat the operation or to perform soft decoding (exception handling) necessarily requires a determination that the operation is configurable to be executed with or without exception handling and repeating the operation involves configuring the operation to be repeated instead of performing exception handling.]
While Oh’s optimum read voltage read operation being repeated instead of performing soft decoding may correspond to configuring the operation to be repeated, where the configuration necessary serves as a necessary requirement (basis) for the repetition, Volpe teaches a more explicit disclosure of a configuration that determines whether an operation following a failure may be repeated with or without exception handling.
refrain from the exception handling when the execution of the operation fails based on the configuration of the operation for execution without the exception handling. [Volpe teaches that a controller may write (store) migration status information (configuration) indicating success or failure of a migration operation (col. 11, lines 53-56), where the migration status information may indicate the different types of failure (col. 11, lines 57-60; col. 12, lines 4-6), and where Volpe further teaches repeating a write operation with or without changing the write location, where changing the write location may correspond to exception handling (see col. 12, lines 4-17 showing repeating the write operation without changing the write location; see col. 11, lines 57-66 showing repeating the write operation with a change of write location (exception handling)), where the failure type indicated by the migration status information is the basis for repeating the operation without changing the address (exception handling).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Oh in view of Brazis with Volpe’s disclosures directed towards an operation that can be repeated on failure without changing the target location on basis of the failure type. Doing so would allow for improved performance of a memory device by “improv[ing] the speed of accessing and managing non-volatile memory” (Volpe: col. 1, lines 20-22).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respective to claim 8, which is a claim dependent on rejected claim 6, Hsu et al. (US 20160202914 A1, hereinafter Hsu) teaches the limitation wherein the second operation is not configured to be rescheduled without exception handling if the execution of the second operation fails, (Hsu teaches a command (second operation) that is, upon failure, not shown to be repeated while being configured to handle occurrences of errors (exception handling) (col. 11, line 60-col. 12, line 9))
	However, with respect to the limitation and the determination to refrain from executing the second operation is based on the second operation being not configured to be rescheduled without exception handling if the execution of the second operation fails., in conjunction with the other limitations of the claim and the claims 1 and 6 on which claim 8 is dependent on, the determination to refrain from executing an operation on the basis of the operation not having been configured to be rescheduled without exception handling is not disclosed by the prior art of record.
	The closest prior art of record is Volpe et al. (US 10459662 B1, hereinafter Volpe). Volpe teaches write/migration operation variations that may be repeated on failure with exception handling (col. 11, lines 2-36, where reissuing the write operation targeting a different location than the location targeted for the previously failed write operation corresponds to exception handling) or without exception handling (see col. 12, lines 4-17, where the data may be rewritten to the same location (without exception handling) in response to a particular type of error causing the failure), but does not explicitly disclose refraining from executing the first variation on the basis of the operation not being configured to be reissued without except handling in event of failure. Therefore, the prior art of record, neither individually nor in combination, teach the dependent claim, in conjunction with the other limitations of the claims on which the claim is dependent on, as a whole.

Response to Arguments
The previous rejections made pursuant to 35 USC §112 have been withdrawn in view of the amendments by the applicant. However, please see the 35 USC §112 rejection section above for new rejections pertaining to amendment filed.
	As per the arguments pertaining to amended claims 1, 11, and 17, please see the amended rejections above by Shah in view of No for claims 1 and 11 and Oh and view of Brazis for claim 17.
	As per the arguments pertaining to dependent claims based on their dependency on the independent claims, please see the amended rejections and the response above pertaining to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        

/GAUTAM SAIN/Primary Examiner, Art Unit 2135